Citation Nr: 0202699	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee total 
arthroplasty as secondary to service-connected residuals of 
fracture of the distal left fibula and ununited fracture of 
the internal malleolus.  

2.  Entitlement to service connection for pain, numbness, and 
tingling in both feet as secondary to service-connected right 
total knee arthroplasty.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of fracture of the distal left fibula 
and ununited fracture of the internal malleolus.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran's notice of disagreement 
also included the issues of service connection for a right 
knee scar and degenerative disc disease of the lumbar spine 
and an increased rating for right total knee arthroplasty.  
However, in his February 2001 substantive appeal, the veteran 
specified that he wished to appeal only those issues listed 
above.  Accordingly, the appeal with respect to the remaining 
issues is considered withdrawn.  See 38 C.F.R. § 20.204 
(2001).  

The Board notes that, in his March 2002 correspondence, the 
veteran noted that he had revoked his previous power of 
attorney.  He indicated that if he was unable to represent 
himself before the Board, he wanted to be represented by 
Disabled American Veterans (DAV).  The veteran is advised 
that if he wishes to be represented by DAV, he should submit 
a completed VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of that 
organization.   


REMAND

The RO transferred this case to the Board for appellate 
review in February 2002.  In March 2002, within the 
applicable time period, the Board received from the veteran a 
request for either a Travel Board hearing in Phoenix or a 
Board hearing via videoconferencing techniques.  See 
38 C.F.R. § 20.1304 (2001).  Because requests for these types 
of hearings are processed through the local RO, the case must 
be remanded to that office for the appropriate action.   

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran to 
determine whether he desires a Travel 
Board hearing or a Board videoconference 
hearing and make the appropriate 
arrangements for the desired hearing.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


